Citation Nr: 0029051	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for stomach disability, 
claimed as a result of undiagnosed illness associated with 
service in the Persian Gulf War.

2.  Entitlement to service connection for disability 
manifested by hair loss, claimed as a result of undiagnosed 
illness associated with service in the Persian Gulf War.

3.  Entitlement to service connection for disability 
manifested by a loss of energy, claimed as a result of 
undiagnosed illness associated with service in the Persian 
Gulf War.

4.  Entitlement to a compensable rating for a ganglion cyst, 
left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1978 
and from November 1990 to June 1991, part of which was spent 
in Southwest Asia during the Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

During a hearing at the RO in March 1997, the veteran 
withdrew issues of entitlement to service connection for 
disability manifested by a loss of sleep and of entitlement 
to service connection for the residuals of a pulled muscle of 
the left hand.  Accordingly, the Board has no further 
jurisdiction over those issues, and they will not be 
considered below.  

The issues of entitlement to service connection for stomach 
disability, for loss of energy, and for hair loss, all 
claimed as results of undiagnosed illness associated with 
service in the Persian Gulf War, are the subject of a remand 
at the end of this decision.



FINDINGS OF FACT

1.  With respect to the issue of entitlement to a compensable 
rating for a ganglion cyst, left wrist, the RO has obtain all 
available evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's service-connected ganglion cyst, left wrist 
is manifested primarily by subjective complaints of diffuse 
pain and hypesthesia over the entire dorsum and volar aspect 
of the left hand in a nonphysiological dermatomal 
distribution.


CONCLUSION OF LAW

The criteria for a compensable rating for a ganglion cyst, 
left wrist, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40 - 4,42, 
4.45, 4.69, 4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The RO's August 1994 decision on appeal, which granted a 
noncompensable evaluation for the ganglion cyst on the 
veteran's left wrist, was an initial rating award.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation." When an initial rating award 
is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In reviewing the record, the Board notes that the veteran is 
right handed, i.e. his right upper extremity is considered 
his major upper extremity.  Distinguishing the major and 
minor upper extremities is potentially relevant to the 
assignment of the proper rating.  38 C.F.R. § 4.69.  

The ganglion cyst, left wrist, is rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Code 5215.  A 10 percent rating is 
warranted for limitation of motion of the wrist (major or 
minor), such that dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  Where, 
as here, the rating schedule does not provide a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

At hearings on appeal in March 1997 and July 1999, the 
veteran testified that the service-connected ganglion on his 
left wrist was getting worse and that it was manifested by a 
loss of motion, swelling, a loss of strength, and severe 
pain.  He also testified that it prevented him from doing too 
much heavy lifting and that at times, he wore a wrist guard.  
His testimony notwithstanding, recent medical evidence on 
file is essentially negative for any objective findings 
associated with his service-connected left wrist disability.

In February 1994, the veteran underwent VA neurologic and 
orthopedic examinations specifically to evaluate the ganglion 
cyst on his left wrist.  He complained of pain and occasional 
numbness and burning on the dorsum of his hands.  He stated 
that he could not use his left hand well and that it felt as 
if he was going to drop objects. On examination, the cyst was 
in the area of the extensor digit longus tendon of the left 
hand, dorsal side.  It measured 1 cm by 1 cm and was freely 
movable.  It did not compress any vital organs.  There were 
no functional orthopedic defects associated with the cyst, 
and grasping was reportedly no problem.  The diffuse pain and 
hypesthesia over the entire dorsum and volar aspect of the 
left hand were reportedly found in a nonphysiological 
dermatomal distribution.  There was no motor weakness, 
atrophy, or sensory loss, and the reflexes were 1+.  

Despite the veteran's subjective complaints of left hand pain 
and numbness, the neurologic examiner found no objective 
evidence of an neurologic disorder which could account for 
the veteran's symptoms.  The orthopedic examiner stated that 
the old ganglion cyst on the veteran's left wrist was 
operable.  Neither examiner reported evidence of a lack of 
normal endurance; painful flare-ups; excess fatigability; or 
incoordination associated with that disability.  

Evidence received since the foregoing examinations consists 
of VA outpatient treatment records, dated from January 1994 
to August 1995 and the report of a VA Persian Gulf War 
protocol examination performed in August 1994.  Such records, 
however, are negative for any treatment of the left ganglion 
cyst.  During the August 1994 examination, the veteran 
continued to complain of constant pain and difficulty moving 
his left hand.  Again, however, no objective deficits were 
reported.  He was referred for a neurologic consultation, but 
that too was negative for any focal neurologic deficits.  

Absent any competent objective evidence of associated 
functional impairment or associated neurologic deficits, the 
Board is of the opinion that the veteran's service-connected 
left wrist disability does not meet the schedular 
requirements for a compensable rating under Diagnostic Code 
5215.  His symptoms have been essentially stable since 
service connection became effective June 9, 1991; and 
therefore, there is no basis for staged ratings noted in 
Fenderson.  In arriving at this decision, the Board has 
considered the possibility of rating the veteran's left wrist 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5214; 
however, that code requires ankylosis of the wrist, a 
manifestation not present in this case.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
his service-connected left wrist disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  Notably, there is no documentation of work missed by 
the veteran or of termination from employment due to his 
service-connected left wrist disability.  Moreover, there is 
no evidence that he has required frequent hospitalization for 
that disability.  In essence, the record shows that the 
manifestations of that disability are those contemplated by 
the current evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension purposes for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to a compensable rating for a ganglion cyst, left 
wrist, is denied.


REMAND

The veteran also seeks entitlement to service connection for 
stomach disability, for a loss of energy, and for hair loss.  
The primary thrust of the veteran's contentions is that such 
disabilities are the result of undiagnosed illnesses 
sustained in Southwest Asia during his service in the Persian 
Gulf War.  Despite those contentions, there is no evidence 
that his those issues have been considered under 38 U.S.C.A. 
§ 1117 or 38 C.F.R. § 3.317.  Indeed, the Statement of the 
Case (SOC) and the Supplemental Statements of the Case (SSOC) 
are completely devoid of any reference to 38 U.S.C.A. § 1117 
or to 38 C.F.R. § 3.317.  That law and regulation, however, 
pertain specifically to claims of entitlement to service 
connection for disabilities due to undiagnosed illness; and 
therefore, they are inextricably intertwined with the 
veteran's appeal.  As such, they must be considered prior to 
further appellate action.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

The RO should undertake any indicated 
development and then readjudicate the 
issues of entitlement to service 
connection for stomach disability, for a 
loss of energy, and for hair loss, all 
claimed as the result of undiagnosed 
illnesses associated with service in the 
Persian Gulf War.  In so doing, the RO 
must consider all appropriate laws and 
regulations, including, but not limited 
to, 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-373 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

